



Exhibit 10.4




etsylogo.jpg [etsylogo.jpg]
May 3, 2017
John Allspaw
Etsy, Inc.


Dear John:
This letter agreement (the "Agreement") confirms the agreement between you and
Etsy, Inc. (the "Company") regarding your resignation.


1.    Last Date of Employment. As of May 2, 2017, you will and hereby resign
from the office of Chief Technology Officer of the Company and from any and all
other offices you hold with the Company or its affiliates. You will continue to
be employed by the Company as an advisor from such date until May 30, 2017,
which will be your last day of employment with the Company (the "Effective
Date"). Through the Effective Date, you will continue to receive the same pay
and (unless they are changed for other executives and your change will be no
greater than proportionate) the same benefits in effect immediately prior to
your resignation. As an advisor to the Company, you will cooperate in the effort
to effect an orderly, smooth, and efficient transition of your duties and
responsibilities and perform such duties and responsibilities as may be
reasonably assigned to you.


2.    Separation Benefits. In exchange for your signing this Agreement and not
revoking your acceptance of this Agreement and your continued compliance with
your obligations under this Agreement and the Proprietary Information and
Inventions Agreement described in Section 6, below (the "PIAA"), the Company
will provide you with the following benefits:


(a)    Continuation of your base salary at an annualized rate of $325,000 (but
not your employment) for twelve (12) months after the Effective Date, which base
salary shall be paid to you in accordance with the Company's normal payroll
practices;


(b)    Reimbursement of the COBRA premiums to continue coverage under the
Company's health plans for you and your eligible dependents for twelve (12)
months after the Effective Date or until such time as you are eligible for
health coverage through another employer, whichever comes first;


(c)    Payment for vacation days that are accrued but unused as of the Effective
Date;





--------------------------------------------------------------------------------





Exhibit 10.4






(d)    Full (i.e., 100%) acceleration, on the Effective Date, of the stock
options awarded to you in October 2013, such that all such options will be fully
vested and exercisable on and as of the Effective Date;


(e)    Full (i.e., 100%) acceleration, on the Effective Date, of the stock
options awarded to you on November 2015, such that all such options will be
fully vested and exercisable on and as of the Effective Date;


(f)    Full (i.e., 100%) acceleration, on the Effective Date, of the restricted
stock units awarded to you on November 2015, such that all such restricted stock
units will be fully vested on and as of the Effective Date and settled as soon
as practicable thereafter;


(g)    Acceleration of fifty percent (50%), on the Effective Date, of the
restricted stock units awarded to you on March 2017, such that such restricted
stock units will be vested on and as of the Effective Date and settled as soon
as practicable thereafter;


(h)    An extension of the period following the Effective Date for you to
exercise your vested options, so that they will remain exercisable until May 30,
2018. If no trading windows in which you are pre-cleared to trade (if necessary)
are opened within three hundred and sixty (360) days following the Effective
Date, you will be released from any trading restrictions imposed under the
Insider Trading Policy, provided that you must at all times refrain from trading
if you are in possession of material non-public information. You acknowledge,
understand and agree that, as a result of the extension of the time to exercise
your options, any portion of any of your options intended to be an "incentive
stock option" under Section 422 of the Internal Revenue Code of 1986, as amended
(the "Code") will cease to qualify as an incentive stock option (i) on the date
you sign this Agreement, for any option with an exercise price less than the
fair market value of the Company's common stock on the date you sign this
Agreement and (ii) three months after the Effective Date for any option with an
exercise price equal to or greater than the fair market value of the Company's
common stock on the date you sign this Agreement and, in either case, will be
treated as a nonstatutory stock option for U.S. Federal tax purposes thereafter;
and


(i)    The Company will pay up to $10,000 in legal fees that you incur in
connection with this Agreement.


Except for your salary through the Effective Date, any accrued but unused
vacation, reimbursement of expenses you duly incur prior to the Effective Date,
your entitlement to benefits under any Company benefit, stock, equity, and
long-term incentive plan which are vested, and any other payments or benefits
required to be paid or provided by law, you agree that you will not be entitled
to any additional compensation from the Company, including any salary, bonus or
incentive compensation, or other remuneration or benefits of any kind (including
under your November 6, 2009 offer letter or any other employment agreement or
offer letter with the Company), or any severance or separation payments or
benefits of any kind (including under the Etsy, Inc. Severance





--------------------------------------------------------------------------------





Exhibit 10.4




Plan or the Company's Change in Control Severance Plan), except as specifically
set forth in this Agreement.


You agree that if you violate any of your obligations under this Agreement or
the PIIA, you will no longer be entitled to receive any benefits under Sections
2(a) through (h), above.


3.    Equity Grants. Your stock options and restricted stock units will vest
through the Effective Date in accordance with the terms and conditions of the
applicable equity plan(s) and award agreement(s) pursuant to which they were
granted. Subject to the acceleration described in Section 2(d) through (g),
above, any options and restricted stock units that are unvested as of the
Effective Date will be forfeited in accordance with those plan(s) and
agreement(s). Your vested options as of the Effective Date will remain
exercisable until May 30, 2018. The award agreement(s) between you and the
Company evidencing your equity awards pursuant to the Etsy, Inc. 2006 Stock Plan
and the Etsy, Inc. 2015 Equity Incentive Plan will remain in full force and
effect and you agree to remain bound by them. You also acknowledge and agree
that you will remain bound by the terms of the Company's Insider Trading Policy,
subject to Section 2(h) above.


4.    Release of All Claims. In consideration for receiving the benefits
described in Section 2 above, and to the fullest extent permitted by applicable
law, you hereby waive, release and promise never to assert any claims or causes
of action, whether or not now known, against the Company or its predecessors,
successors or past or present subsidiaries, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
your employment with the Company or the termination of that employment, claims
for attorneysí fees or costs, claims of wrongful discharge, constructive
discharge, emotional distress, defamation, invasion of privacy, fraud, breach of
contract or breach of the covenant of good faith and fair dealing, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the New York State Human
Rights Law, the New York Labor Law, and the New York City Human Rights Law;
claims under any and all other federal, state, and local statutes, regulations,
and laws of any type; and claims for any compensation or benefits not
specifically referenced in this Agreement, including claims under your November
6, 2009 offer letter or any other employment agreement or offer letter with the
Company, the Etsy, Inc. Severance Plan, the Company's Change in Control
Severance Plan, or any other Company incentive plan, bonus plan, or severance
plan. Execution of this Agreement does not bar (i) any claim that arises
hereafter, including (without limitation) a claim for breach of this Agreement,
(ii) any rights you may already have to be indemnified and/or advanced or
reimbursed expenses pursuant to any corporate document of the Company or its
affiliates or applicable law, including the Indemnification Agreement between
you and the Company dated May 3, 2017 (the "Indemnification Agreement"), or your
right to be covered under any applicable directors' and officers' liability
insurance policies, (iii) any rights to the benefits set forth in this
Agreement, and (iv) any rights to vested equity awards and any rights under any
benefit plans of the Company under which you have a vested benefit and for which
amounts are payable after the Effective Date. The Company is not aware of any
pending claims against you.





--------------------------------------------------------------------------------





Exhibit 10.4




5.    No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.


6.    Other Agreements. At all times in the future, you will remain bound by the
PIIA, a copy of which is attached as Exhibit A.


Except as expressly provided in this Agreement, this Agreement renders null and
void all prior agreements between you and the Company (except for the
Indemnification Agreement and the PIIA) and constitutes the entire agreement
between you and the Company regarding the subject matter of this Agreement. This
Agreement may be modified only in a written document signed by you and a duly
authorized officer of the Company.
7.    Company Property. You represent that on or before the Effective Date, you
will return to the Company all property that belongs to the Company, including
(without limitation) copies of documents that belong to the Company and files
stored on your computer(s) that contain information belonging to the Company.


8.    Confidentiality of Agreement. You agree that, until such time as this
Agreement is disclosed publicly by the Company, you will not disclose to others
the existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorney, or financial advisors (provided such
individuals agree that they will not disclose to others the existence or terms
of this Agreement). The Company may disclose this Agreement as it is required to
do by law; to its directors, officers, attorneys, accountants, senior
management, and advisors; and otherwise as it otherwise determines appropriate
to do in accordance with its business judgment.


9.    No Disparagement. You agree that you will not make any disparaging
statements (orally or in writing) about the Company or its products, services,
legal or business practices, past venture capital investors, known institutional
investors, or current or past (as of the date of this Agreement) directors,
officers, and known employees who served during your tenure at Etsy. The Company
will instruct current members of the Etsy Executive Team and Board of Directors
("Board") to refrain from making any disparaging statements about you.


10.    Cooperation. You agree that you will provide reasonable cooperation with
and assistance to the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company, including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings are related to services
performed or required to be performed by you, knowledge possessed by you, or any
act or omission by you. The Company will reimburse you for reasonable related
expenses in connection with such cooperation.


11.    Preservation of Rights. Nothing in Sections 4, 8, 9 or 10 above, or
otherwise in this Agreement, shall be construed to prevent you from (a)
reporting violations of United States





--------------------------------------------------------------------------------





Exhibit 10.4




or other law or regulations to or (b) participating in an investigation
conducted by, or providing truthful information to any government, regulatory,
or self-regulatory agency in accordance with law, including but not limited to
the Department of Justice, the Securities and Exchange Commission ("SEC"), the
U.S. Equal Employment Opportunity Commission ("EEOC"), the Congress, and any
agency Inspector General, or from making other disclosures that are protected
under the whistleblower or other provisions of any applicable United States or
other law or regulation. You do not need the prior authorization of the Company
to make any such reports or disclosures and you are not required to notify the
Company that you have made such reports or disclosures. Nevertheless, you
acknowledge that you cannot recover any monetary benefit, damages, or equitable
relief from the Company with respect to any of the claims released and waived in
this Agreement through or from any charge filed by you with a fair employment
practices agency such as the EEOC or any action commenced by a third party.
However, nothing in this Agreement prevents you from obtaining a monetary award
from the SEC or other government agencies for information provided to the SEC or
such agencies.


12.    Disclosures. You hereby represent, acknowledge, and agree that you have,
prior to signing this Agreement, fully disclosed to the Board all information
that you possess with respect to any violations, or potential violations, of the
securities laws or any other laws and regulations with which the Company has an
obligation to comply.


13.    Taxes. All payments under this Agreement will be subject to all
deductions required by law, including applicable taxes and withholdings. In
accordance with its normal payroll practices, the Company will mail to your home
address in the Company's records any tax reporting forms it prepares in
accordance with any payments made to you, at such time as those forms are
prepared and/or filed. An IRS Form 1099 will be issued to you with respect to
the reimbursement of legal fees described in Section 2 above. You will be solely
responsible and liable for any taxes owed on any payments or benefits made or
provided to you under this Agreement.


14.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively "Code
Section 409A") and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance with Code Section 409A; provided, that
the Company does not guarantee to you any particular tax treatment with respect
to this Agreement and any payments hereunder.


For purposes of Code Section 409A, each payment is a separate payment and your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within ten calendar
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company. In no event
may you, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered non-qualified deferred
compensation.





--------------------------------------------------------------------------------





Exhibit 10.4




With regard to any provision in this Agreement that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; provided, that this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of your
taxable year following the taxable year in which the expense was incurred.


Notwithstanding any other provision hereof, if you are, as of the Effective
Date, a "specified employee" for purposes of Treas. Reg. ß 1.409A-1(i), then any
amount payable to you pursuant to this Agreement that is neither a short-term
deferral within the meaning of Treas. Reg. ß 1.409A-1(b)(4) nor within the
involuntary separation pay limit under Treas. Reg. ß 1.409A-1(b)(9)(iii)(A) will
not be paid before the date that is six months after the date of termination, or
if earlier, the date of your death. Any payments to which you would otherwise be
entitled during such non-payment period will be accumulated and paid or
otherwise provided to you on the first day of the seventh month following such
date of termination, or if earlier, within thirty (30) calendar days of your
death to your surviving spouse (or to your estate if your spouse does not
survive you).


15.    Severability. If any term of this Agreement is held to be invalid, void
or unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.


16.    Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York (other than their
choice-of-law provisions).


17.    Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.


18.    Effective Date and Revocation. You agree by your signature below that you
had, and that the Company gave you, at least twenty-one (21) days to review and
consider this Agreement before signing it, and that such period was sufficient
for you to fully and completely consider all of its terms. The Company hereby
advises you to discuss this Agreement with your own attorney (at your own
expense) during this period if you wish to do so. You may accept this Agreement
by delivering a copy of the Agreement signed by you to me within twenty-one (21)
days from the day you receive the Agreement. You may revoke your acceptance of
the Agreement for a period of seven (7) days after signing the Agreement by
delivering written notification to me within that seven-day period. If you do
not revoke your acceptance of the Agreement, it will be effective on the eighth
(8th) day after you sign it. If you revoke your





--------------------------------------------------------------------------------





Exhibit 10.4




acceptance of this Agreement, you will not be entitled to the benefits listed in
Section 2 above. You agree that you have carefully read this Agreement, fully
understand what it means, and are entering into it voluntarily.


Please indicate your agreement with the above terms by signing below.
Very truly yours,




/s/ Brian Christman
Brian Christman
SVP, People and Workplace
Etsy, Inc.


I agree to the terms of this Agreement.
/s/ John Allspaw    
Signature


John Allspaw    
Print Name
Dated: 5/3/2017    





--------------------------------------------------------------------------------





Exhibit 10.4






EXHIBIT A
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT





--------------------------------------------------------------------------------





Exhibit 10.4






PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
Effective as of July 15, 2008, the following confirms an agreement between Etsy,
Inc., a Delaware corporation (the Company) and the individual identified on the
signature page to this Agreement. This Agreement is a material part of the
consideration for my employment by the Company. In exchange for the foregoing,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
1.    No Conflicts. I have not made and agree not to make any agreement, oral or
written, that is in conflict with this Agreement or my employment with the
Company. I will not violate any agreement with or the rights of any third party.
When acting within the scope of my employment (or otherwise on behalf of the
Company), I will not use or disclose my own or any third party's confidential
information or intellectual property (collectively, Restricted Materials),
except as expressly authorized by the Company in writing. Further, I have not
retained anything containing any confidential information of a prior employer or
other third party, whether or not created by me.
2.    Inventions.
a.    Definitions. Intellectual Property Rights means any and all patent rights,
copyright rights, mask work rights, trade secret rights, sui generis database
rights and all other intellectual and industrial property rights of any sort
throughout the world (including any application therefore). Invention means any
idea, concept, discovery, invention, development, technology, work of
authorship, trade secret, software, firmware, tool, process, technique,
know-how, data, plan, device, apparatus, specification, design, circuit, layout,
mask work, algorithm, program, code, documentation or other material or
information, tangible or intangible, whether or not it may be patented,
copyrighted or otherwise protected (including all versions, modifications,
enhancements and derivative works thereof).
b.    Assignment. To the fullest extent under applicable law, the Company shall
own all right, title and interest in and to all Inventions (including all
Intellectual Property Rights therein or related thereto) that are made,
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with the Company and which arise out of research or other activity
conducted by, for or under the direction of the Company (whether or not
conducted at the Company's facilities, during working hours or using Company
assets), or which are useful with or relate directly or indirectly to any
Company Interest (meaning any product, service, other Invention or Intellectual
Property Right that is sold, leased, used or under consideration or development
by the Company). I will promptly disclose and provide all of the foregoing
Inventions (the Assigned Inventions) to the Company. I hereby make and agree to
make all assignments to the Company necessary to accomplish the foregoing
ownership. Assigned Inventions shall not include any Invention (i) that I
develop entirely on my own time, (ii) without use of any Company assets and
(iii) which is not useful with and does not relate to any Company Interest.
c.    Assurances. I will further assist the Company, at its expense, to
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce and defend any rights specified to be so owned or assigned. I hereby
irrevocably designate and appoint the Company as my agent and attorney-in-fact
to act for and in my behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing with the same
legal force and effect as if executed by me.
d.    Other Inventions. If I wish to clarify that something created by me prior
to my employment that relates to the Company's actual or proposed business is
not within the scope of this Agreement, I have





--------------------------------------------------------------------------------





Exhibit 10.4




listed it on Appendix A. If (i) I use or disclose any Restricted Materials when
acting within the scope of my employment (or otherwise on behalf of the
Company), or (ii) any Assigned Invention cannot be fully made, used, reproduced
or otherwise exploited without using or violating any Restricted Materials, I
hereby grant and agree to grant to the Company a perpetual, irrevocable,
worldwide, royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such Restricted Materials and Intellectual Property
Rights therein. I will not use or disclose any Restricted Materials for which I
am not fully authorized to grant the foregoing license.
e.    Moral Rights. To the extent allowed by applicable law, the terms of this
Section 2 include all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as moral rights,
artist's rights, droit moral or the like (collectively, Moral Rights). To the
extent I retain any such Moral Rights under applicable law, I hereby ratify and
consent to any action that may be taken with respect to such Moral Rights by or
authorized by the Company and agree not to assert any Moral Rights with respect
thereto. I will confirm any such ratification, consent or agreement from time to
time as requested by the Company.
3.    Proprietary Information. I agree that all Assigned Inventions and all
other financial, business, legal and technical information, including the
identity of and information relating to the Company's employees, Affiliates and
Business Partners (as such terms are defined below), which I develop, learn or
obtain during my employment or that are received by or for the Company in
confidence, constitute Proprietary Information. I will hold in strict confidence
and not disclose or, except within the scope of my employment, use any
Proprietary Information. Proprietary Information will not include information
that I can document is or becomes readily publicly available without restriction
through no fault of mine. Upon termination of my employment, I will promptly
return to the Company all items containing or embodying Proprietary Information
(including all copies), except that I may keep my personal copies of (a) my
compensation records, (b) materials distributed to shareholders generally and
(c) this Agreement. I also recognize and agree that I have no expectation of
privacy with respect to the Company's networks, telecommunications systems or
information processing systems (including, without limitation, stored computer
files, electronic mail messages and voice messages), and that my activity and
any files or messages on or using any of those systems may be monitored at any
time without notice.
4.    Restricted Activities. For the purposes of this Section 4, the term
Company includes the Company and all other persons or entities that control, are
controlled by or are under common control with the Company (Affiliates).
a.    Definitions. Any Capacity includes, without limitation, to (i) be an
owner, founder, shareholder, partner, member, advisor, director, consultant,
contractor, agent, employee, affiliate or co-venturer, (ii) otherwise invest,
engage or participate in, (iii) be compensated by or (iv) prepare to be or do
any of the foregoing or assist any third party to do so; provided, Any Capacity
will not include being a holder of less than one percent (1%) of the outstanding
equity of a public company. Business Partner means any past, present or
prospective customer, vendor, supplier, distributor or other business partner of
the Company with which I have contact during my employment. Cause means to
recruit, employ, retain or otherwise solicit, induce or influence (or to attempt
to do so). Solicit means to (i) service, take orders from or solicit the
business or patronage of any Business Partner for myself or any other person or
entity, (ii) divert, entice or otherwise take away from the Company the business
or patronage of any Business Partner, or to attempt to do so, or (iii) to
solicit, induce or encourage any Business Partner to terminate or reduce its
relationship with the Company.





--------------------------------------------------------------------------------





Exhibit 10.4




b.    Acknowledgments. I acknowledge and agree that (i) the Company's business
is highly competitive, secrecy of the Proprietary Information is of the utmost
importance to the Company and I will learn and use Proprietary Information in
performing my work for the Company and (ii) my position may require me to
establish goodwill with Business Partners and employees on behalf of the Company
and such goodwill is extremely important to the Company's success.
c.    As an Employee. During my employment with the Company, I will not directly
or indirectly: (i) Cause any person to leave their employment with the Company
(other than terminating subordinate employees in the course of my duties for the
Company); (ii) Solicit any Business Partner; or (iii) act in Any Capacity in or
with respect to any commercial activity which competes or is reasonably likely
to compete with any business that the Company conducts, or demonstrably
anticipates conducting, at any time during my employment (a Competing Business).
d.    After Termination. For the period of one year immediately following
termination of my employment with the Company (for any or no reason, whether
voluntary or involuntary), I will not directly or indirectly: (i) Cause any
person to leave their employment with the Company; or (ii) Solicit any Business
Partner; or (iii) act in Any Capacity in or with respect to any Competing
Business located within the State of New York, the rest of the United States, or
anywhere else in the world.
d.    Enforcement. I understand that the restrictions set forth in this Section
4 are intended to protect the Company's interest in its Proprietary Information
and established relationships and goodwill with employees and Business Partners,
and I agree that such restrictions are reasonable and appropriate for this
purpose. If at any time any of the provisions of this Section 4 are deemed
invalid or unenforceable or are prohibited by the laws of the state or place
where they are to be performed or enforced, by reason of being vague or
unreasonable as to duration or geographic scope or scope of activities
restricted, or for any other reason, such provisions shall be considered
divisible and shall become and be immediately amended to include only such
restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement.
The Company and I agree that the provisions of this Section 4, as so amended,
shall be valid and binding as though any invalid or unenforceable provision had
not been included.
5.    Employment at Will. I agree that this Agreement is not an employment
contract for any particular term. I have the right to resign and the Company has
the right to terminate my employment at will, at any time, for any or no reason,
with or without cause. This Agreement does not purport to set forth all of the
terms and conditions of my employment, and as an employee of the Company, I have
obligations to the Company which are not described in this Agreement. However,
the terms of this Agreement govern over any such terms that are inconsistent
with this Agreement, and supersede the terms of any similar form that I may have
previously signed. This Agreement can only be changed by a subsequent written
agreement signed by the President of the Company (or authorized designee).
6.    Survival. I agree that my obligations under Sections 2, 3 and 4 of this
Agreement shall continue in effect after termination of my employment,
regardless of the reason, and whether such termination is voluntary or
involuntary, and that the Company is entitled to communicate my obligations
under this Agreement to any of my potential or future employers. My obligations
under Sections 2, 3 and 4 also shall be binding upon my heirs, executors,
assigns and administrators, and shall inure to the benefit of the Company, its
Affiliates, successors and assigns. This Agreement may be freely assigned by the
Company to any third party.





--------------------------------------------------------------------------------





Exhibit 10.4




7.    Governing Law; Remedies. Any dispute in the meaning, effect or validity of
this Agreement shall be resolved in accordance with the laws of the State of New
York without regard to the conflict of laws provisions thereof. The failure of
either party to enforce its rights under this Agreement at any time for any
period shall not be construed as a waiver of such rights. Unless expressly
provided otherwise, each right and remedy in this Agreement is in addition to
any other right or remedy, at law or in equity, and the exercise of one right or
remedy will not be deemed a waiver of any other right or remedy. I further agree
that if one or more provisions of this Agreement are held to be illegal or
unenforceable under applicable law, such illegal or unenforceable portion shall
be limited or excluded from this Agreement to the minimum extent required so
that this Agreement shall otherwise remain in full force and effect and
enforceable. I also understand that any breach or threatened breach of this
Agreement will cause irreparable harm to the Company for which damages would not
be a adequate remedy, and, therefore, the Company will be entitled to injunctive
relief with respect thereto (without the necessity of posting any bond) in
addition to any other remedies.


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE
COUNTERPART WILL BE RETAINED BY THE COMPANY AND THE OTHER COUNTERPART WILL BE
RETAINED BY ME.


ETSY, INC.
EMPLOYEE
By: /s/ Sinohe Terrero
Name (PRINT): JOHN ALLSPAW
Name: Sinohe Terrero
Signature: /s/ John Allspaw
Title: VP , Fimance
/NHDate2/


Address: XXXXX








--------------------------------------------------------------------------------





Exhibit 10.4






Appendix A
PRIOR MATTERS











